Per Curiam.
This is an appeal from a decision of the Employment Security Board [Board] affirming its appeals referee’s denial of unemployment compensation benefits to claimant. The claimant argues that the Board’s findings and conclusions are clearly erroneous. We disagree and affirm.
Briefly stated, the facts are as follows. Claimant, asserting she was overworked and underpaid, quit her nurses aide position at Hanson Court Convalescent Home on October 30, 1981. She filed a claim for unemployment compensation benefits on January 11, 1982. On January 26, 1982, a claims examiner found claimant disqualified for benefits on the ground that she had left her job voluntarily and without good cause attributable to her employer. On February 23, 1982, an appeals referee sustained the examiner’s finding. On March 26, 1982, the Board sustained the referee’s decision. This appeal followed.
We have thoroughly reviewed the record and find that there *291is no credible evidence which casts any doubt on the correctness of the Board’s decision. The Board’s findings and conclusion are supported by the evidence and therefore must be affirmed. Davis v. Department of Employment Security, 140 Vt. 269, 276, 438 A.2d 375, 379 (1981).

Affirmed.